


110 HR 3609 IH: Emergency Home Ownership and Mortgage

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3609
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Miller of North
			 Carolina (for himself, Ms. Linda T.
			 Sánchez of California, Mr. Frank of
			 Massachusetts, Mrs. Maloney of New
			 York, and Mr. Watt)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code with respect
		  to modification of certain mortgages on principal residences, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Home Ownership and Mortgage
			 Equity Protection Act of 2007.
		2.Determination of
			 secured statusSection 506(b)
			 of title 11, the United States Code, is amended by adding at the end the
			 following:
			
				While a
				case is pending, no fee, costs, or charges may be added to a debt that is
				provided for in a chapter 13 plan and is secured by the debtor's principal
				residence unless the holder of the secured claim gives timely notice of such
				fee, costs, or charge to the debtor and to the
				trustee..
		3.Limitation of 1978
			 exemption that prevents Federal bankruptcy courts from making modifications to
			 the terms of a mortgage on a debtor’s principal residenceSection 1322(b)(2) of title 11, United
			 States Code, is amended by striking , other than a claim secured only by
			 a security interest in real property that is the debtor’s principal
			 residence,.
		4.Modification of
			 claims secured by debtor’s principal residence
			(a)Contents of
			 planSection 1322(b) of title 11, the United States Code, is
			 amended—
				(1)in paragraph (10)
			 by striking and at the end,
				(2)by redesignating
			 paragraph (11) as paragraph (12), and
				(3)by inserting after
			 paragraph (10) the following:
					
						(11)provide for payment of allowed claims
				secured by the debtor’s principal residence consistent with section 1325(a)(5),
				over a period exceeding the period permitted under section 1322(d);
				and
						.
				(b)Confirmation of
			 planSection 1325(b)(5) of
			 title 11, the United States Code, is amended by inserting except as
			 otherwise provided in section 1322(b), after (5).
			5.Elimination of
			 credit counseling requirement for chapter 13 debtors facing
			 foreclosureSection 109(h) of
			 title 11, United States Code, is amended by adding at the end the
			 following:
			
				(5)The requirements of paragraph (1) shall not
				apply with respect to a debtor in a case under chapter 13 who submits to the
				court a certification that the holder of a claim secured by the debtor’s
				principal residence has initiated a judicial or non-judicial foreclosure on the
				debtor’s principal
				residence.
				.
		6.Confirmation of
			 planSection 1325(a) of title
			 11, the United States Code, is amended—
			(1)in paragraph (8)
			 by striking and at the end,
			(2)in paragraph (9)
			 by striking the period at the end and inserting ; and,
			 and
			(3)by inserting after paragraph (9) the
			 following:
				
					(10)notwithstanding paragraph (5)(B)(i)(I), the
				holder of a claim that is paid pursuant to section 1322(b)(11) shall retain the
				lien securing such claim until payment of such
				claim.
					.
			7.DischargeSection 1328 of title 11, the United States
			 Code, is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 (other than payments to holders of allowed claims provided for under
			 section 1322(b)(11) after paid the 1st place it appears,
			 and
				(B)in paragraph (1)
			 by inserting or 1322(b)(11) after 1322(b)(5),
			 and
				(2)in subsection (c)(1) by inserting or
			 1322(b)(11) after 1322(b)(5).
			
